UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1074


CALVIN L. SMITH,

                      Plaintiff – Appellant,

          v.

KEN CUCCINELLI, Attorney General          for   Commonwealth   of
Virginia, in his official capacity,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:11-cv-00167-RBS-FBS)


Submitted:   May 31, 2012                       Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin L. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin   L.    Smith   appeals    the   district   court’s   order

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2006).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Smith v. Cuccinelli, No. 4:11-cv-00167-RBS-FBS

(E.D.    Va.    Dec.    30,   2011).     We     dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                         2